DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-29 and 31-35 are pending.
Claims 1-20 and 30 are cancelled.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 21-29 and 31-35 are allowed.

Regarding claim 21, the following is an examiner’s statement of reasons for allowance.
The prior art, as described in the prosecution history, teaches some aspects of the current claimed invention.
Sinha et al. (US 2018/0195749 A1) teaches a heating, ventilation, or air conditioning (HVAC) system for a building including a plurality of actuation devices operable to affect one or more variables in the building, a plurality of sensors configured to measure the variables affected by the actuation devices, and a controller. The controller is configured to operate the actuation devices to affect one or more of the measured variables by providing an actuation signal to the actuation devices and to receive sensor response signals from the sensors. The sensor response signals indicate an effect of the actuation signal on the measured variables. The controller is 
However, as described in the prosecution history, the prior art does not teach or fairly suggest the following limitations as part of the totality of the claim:
wherein the configuring section receives a user input, wherein the configuring section performs the following steps: comparing the assignments from the configuring section with the user input; determining a configuration error on the basis of the comparing; informing a user about the configuration error and instructing the user to correct the assignments based on the configuration error, and/or correcting the assignments based on the configuration error; and controlling the plurality of HVAC devices based on the corrected assignments.

SLUPIK et al. (US 2017/0293273 A1) teaches a graphical user interface of a building automation system that enables a user to assign a sensor and an actor to a space within a building.
Becker (US 2018/0351758 A1) teaches a graphical user interface of a home automation system that allows a user to view a floor plan along with sensor and actuator associations, represented by connection lines, so that the user can easily program rules associated with the associations. 



Independent claims 35 includes similar limitations and reasons for allowance as independent claim 21.
Claims 22-29 and 31-34 are dependent claims of claim 21. The claim 21 is allowable, and therefore, claims 22-29 and 31-34 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116